Title: To James Madison from John Martin Baker, 7 March 1803
From: Baker, John Martin
To: Madison, James


					
						Sir.
						New York William Street No. 225 

March 7th. 1803.
					
					Permit me Respectfully to make known to you, I had this honor on 

the 28th. November 1802 and the 4th. January Ultimo.
					Circumstances now urge me to acquaint you Sir, that pressed by 

my affairs, I have determined taking my passage for Gibraltar, on the Brig 

Alexander, to sail on the 24th. Instant, altho’ compelled to leave my family to 

follow me, owing to Mrs. Baker’s Situation, which will I hope plead for your 

goodness to excuse my proving importunate in soliciting on my departure, 

the honor of the Presidents pleasure, and determination to my application 

for a Consular appointment.  Permit me Sir, to add that in consequence of 

friends and prospects in Gibraltar, if it should meet with your approbation 

the Vice Consulship, of that Place, would be  to  my interest, than 

the Consulship of Minorca, Majorca, and Yvica: the event of which Sir, I 

beg leave to submit to Your Goodness Friendship, and Protection.  I hope, 

and flatter myself to be honored with Your kind answer, and Commands, to 

avail myself of this opportunity: With Great Respect have the honor to be, 

Sir Your Most obedient humble Servant
					
						John Martin Baker
					
					
						I beg leave Sir, to mention that I received my Certificate of Naturalization 

from the Pennsylvania District Court on the 4th February 1803.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
